OVERTON, J.
(dissenting).
I fail to find myself in accord with the majority opinion in the statement that the contract in this case shows on its face that it was entered into in the state of Louisiana, for that instrument does not show where it became a contract. This is so, because, although the instrument is dated in Louisiana, and signed by the vendee, it does not appear that it was signed by the vendor. As the instrument appears on its face, it is one that has not been accepted. It was accepted somewhere, for the merchandise was delivered, but whether in Louisiana, or in the state of the domicile of the vendor, the record does not *685disclose, nor does the record disclose, with any degree of certainty, in my appreciation of the evidence, whether delivery was made in Louisiana, or in the state of the domicile of the vendor, and, if in the latter state, whether the law of that state grants a vendor’s privilege on personal property. Therefore, in the present state of the record, it cannot be said with legal certainty whether the vendor has a vendor’s privilege upon the property.
However, in my view of the case, these are not matters of importance, for I propose to assume, as was done in the original opinion, that the vendor has a vendor’s privilege on the property sold. With this assumption made, the crucial point is then, whether, in act No. 109 of 1914, the vendor’s privilege, therein mentioned, refers to the vendor’s privilege on personal property, or on real property, or on both. I beg to differ with the majority opinion in the statement that the vendor’s privilege, under the act, rests, by specific terms, upon both real and personal property. The act does not say specifically upon what kind of property that privilege rests. In deciding upon what kind of property it rests, it is only fair to take into consideration the result of the ruling. If the vendor’s privilege, mentioned in the act, does not refer to that privilege on personal property, when receiver’s certificates, the lessor’s privilege, and the vendor’s privilege are the conflicting privileges, each seeking preference over the other, then, in the very nature of things, it does not refer to that privilege on personal property, when it and the receiver’s certificates are alone involved. To interpret the act so as to make the vendor’s privilege refer to personal property is to bring the act. in conflict with itself. This is apparent from the fact that the act, in the exception concerning the vendor’s privilege, distinctly says, and with stress, that the “vendor’s lien and privilege shall remain unimpaired and retain its present status as provided for by existing laws.” If the vendor’s privilege refers to personal property, within the intendment of the act, wherever the receiver’s certificates, the lessor’s privilege, and the vendor’s privilege are each seeking preference over the other, the only way in which the court can grant the vendor’s privilege priority over the lessor’s, in order to award the fund to the vendor, is to hold, notwithstanding the prohibition in the act against affecting the status of the vendor’s privilege, that the act has elevated the rank of that privilege above the lessor’s privilege, for the lessor’s privilege at the time of the passage of the act ranked the vendor’s privilege on personal property. Giv. Code, art. 3263.
The act may be reconciled with itself, as pointed out in the original opinion, by the construction that the vendor’s privilege therein mentioned refers to' that privilege on real and not on personal property, but in no other way.
I greatly fear that the majority opinion places the court in such position that, when a conflict arises among the holders of receiver’s certificates, a lessor’s privilege, and a vendor’s privilege, the court will have to reverse its present ruling to the injury of holders of certificates, or, in order to sustain its position, to ignore the injunction that the status of the vendor’s privilege shall be maintained. I therefore respectfully dissent, adhering to the original opinion handed down.